DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 01 June 2022 has been entered. Claims 1 and 12 have been amended. Claims 13 and 23 have been cancelled. No claims have been added. Claims 1-12 and 14-22 are still pending in this application, with claims 1 and 14 being independent. Claims 14-22 are withdrawn from consideration in light of the response to election filed 29 December 2020 (see the remarks in the office action mailed 16 February 2021). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The “…onto a face contiguous with the visible face…,” as recited in claim 3 (also see the corresponding description for figures 1a-b and 1d-e, i.e. “…Within the material of element 3, optical fibres 2 can pass from a first face 3b through to a second face which is the visible face 3a of element 3 as schematically represented in Figures 1a-b and 1d-e, the first and second faces may be opposite (configuration shown) or contiguous (configuration not shown)…”), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The “…said optical fiber emerges at one end onto the visible face or in proximity to the visible face of the element and at the other end thereof onto the same visible face or in proximity to said same visible face of the element…,” as recited in claim 2, and “…said other end of the optical fiber is coupled to the light source via a waveguide…,” as recited in claim 6, must be shown in combination with the amended features of claim 1, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 01 June 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“…wherein said optical fiber emerges at one end onto the visible face or in proximity to the visible face of the element and at the other end thereof onto the same visible face or in proximity to said same visible face of the element…,” as recited in claim 2 in combination with “…the plurality of the light sources are arranged directly below the element and on the periphery of the element…,” as recited in amended claim 1.
“…said optical fiber emerges at one end onto the visible face or in proximity to the visible face of the element and at the other end thereof onto a face contiguous with the visible face…,” as recited in claim 3 in combination with “…the plurality of the light sources are arranged directly below the element and on the periphery of the element…,” as recited in amended claim 1.
 “…said other end of the optical fiber is coupled to the light source via a waveguide…,” as recited in claim 6 in combination with “…the plurality of the light sources are arranged directly below the element and on the periphery of the element…,” as recited in amended claim 1.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, no such embodiment is described in the instant disclosure in which “…the plurality of the light sources are arranged directly below the element and on the periphery of the element…,” and “…said optical fiber emerges at one end onto the visible face or in proximity to the visible face of the element and at the other end thereof onto the same visible face or in proximity to said same visible face of the element…” Thus, the limitations of claim 2 are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Clarification from the Applicant is requested and appropriate correction is required. 
Regarding claim 3, no such embodiment is described in the instant disclosure in which “…the plurality of the light sources are arranged directly below the element and on the periphery of the element…,” and “…said optical fiber emerges at one end onto the visible face or in proximity to the visible face of the element and at the other end thereof onto a face contiguous with the visible face…” Thus, the limitations of claim 3 are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Clarification from the Applicant is requested and appropriate correction is required. 
Claim 5 is rejected as being dependent upon rejected claim 2.
Regarding claim 6, no such embodiment is described in the instant disclosure in which “…the plurality of the light sources are arranged directly below the element and on the periphery of the element…,” and “… wherein said other end of the optical fiber is coupled to the light source via a waveguide…” as the light source is directly below the element and on a periphery of the element, as shown in Fig. 3b of the instant disclosure. Thus, the limitations of claim 6 are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Clarification from the Applicant is requested and appropriate correction is required. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lath (US 2007/0103924 A1), in view of Misaras (US 2002/0101738 A1).
Regarding claim 1, Lath teaches or suggests (Fig. 7) a decorative item, comprising: an element (30) made at least partly of a metallic, polymeric or ceramic based material (paragraph [0019]) and comprising a face (the top surface of 30 to which ends of fibers 34 are connected) visible to an observer (i.e. said face formed by the top surface of 30 to which the ends of fibers 34 are connected is on an outer surface of the element, and thus visible to an observer observing the element); and at least one light source (32) external or internal to said element (as shown in Fig. 7, the at least one light source 32 is external to the element in the cited embodiment), wherein said decorative item further comprises at least one optical fiber (34) embedded in said material of the element (as shown in Fig. 7, and as described in paragraph [0035]), said optical fiber (34) serving as a guide for the light from the light source (32) in order to produce, during use, a light effect on the visible face of the element (i.e. during use, light will be guided by 34 through 30, from light source 32, and produce an illuminating visible effect on said visible face of the element 30, as described in paragraphs [0021]-[0024]), said at least one optical fiber (34) comprises at least two pluralities of optical fibers (the two pluralities of optical fibers 34, as shown in Fig. 7) and is connected to a plurality of light sources (connected to a plurality of light sources 32, at two ends of the device shown in Fig. 7), each plurality of optical fibers (34), of the at least two pluralities of optical fibers (34, as shown in Fig. 7), is connected to a corresponding light source (32) of the plurality of light sources (each plurality of optical fibers (34) is respectively connected to a light source 32 of said plurality of light sources 32, at a respective left or right end of the device shown in Fig. 7) and oriented differently from each other (as shown in Fig. 7, each of said plurality of optical fibers of the at least two pluralities of optical fibers 34 is orientated differently from one another along their optical axis extending from respective incident surfaces to respective exit surfaces) and correspondingly produces the light effect having a different shape to a same said observer at a same time on the visible face (as shown in Fig. 7, i.e. for the segment shown in the cross section of Fig. 7, the arrangement of said two plurality of fibers 34 produces different [mirrored] images about the center of 30 to an observer viewing the visible face to said same observer at a same time); and the plurality of light sources (32) are arranged at a periphery of the element (as shown in Fig. 7, i.e. light sources 32 are arranged in an area lying beyond the strict limits of [or boundary of] the element).
Lath does not explicitly teach that the plurality of light sources are arranged directly below the element.
Misaras teaches or suggests (Fig. 1) a lighting element (110) arranged directly below the element (102, at portion 112, as shown in Fig. 1).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lath and incorporated the teachings of the plurality of light sources are arranged directly below the element, such as taught or suggested by Misaras, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In the instant case, one skilled in the art would have been motivated to reduce the width of the device (i.e. by arranging the light sources below the element as opposed to being positioned on the sides of the element).
Regarding 2, Lath teaches or suggests (Fig. 7) said optical fiber (34) emerges at one end onto the visible face or in proximity to the visible face (as shown in Fig. 7) of the element (30).
Lath does not explicitly teach, in the embodiment of Fig. 7, at the other end thereof onto the same visible face or in proximity to said same visible face of the element.  
Lath alternatively teaches or suggests, in the embodiment of Fig. 1, said optical fiber (12 or 18) emerges at one end onto the visible face (i.e. an upper surface 24, of element 20) or in proximity to the visible face (24) of the element (20) and at the other end thereof (i.e. an opposing end of said fiber 12 or 18) onto the same visible face (24) or in proximity to said same visible face (24) of the element (20, as shown in Fig. 1).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lath and incorporated the teachings of at the other end thereof onto the same visible face or in proximity to said same visible face of the element, such as alternatively taught or suggested by Lath, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of making the lights easier to access (i.e. by placing both ends on the same visible side) and/or provide a feature to simplify customization of the desired lighting effect (i.e. by providing both ends on the visible face, such that a user can access and customize the lights as desired for the suited effect or pattern), and/or simplify access to the lights for replacement or repair.
Regarding 3, Lath teaches or suggests (Fig. 7) said optical fiber (34) emerges at one end onto the visible face or in proximity to the visible face (as shown in Fig. 7, one end of the fiber emerges onto or in proximity to said visible face) of the element (30) and at the other end thereof onto a face (i.e. a side face of 30 adjacent 32) contiguous with the visible face (as shown in Fig. 7, said side face is adjacent to and contiguous with said visible face).  
Regarding 4, Lath teaches or suggests (Fig. 7) said optical fiber (34) emerges at one end onto the visible face or in proximity to the visible face (as shown in Fig. 7) of the element (30) 
Lath does not explicitly teach, in the embodiment of Fig. 7, said other end emerges onto a face opposite to the visible face.
Lath alternatively teaches or suggests, in the embodiment of Fig. 1, said other end emerges onto a face opposite to the visible face (i.e. for optical fiber 16, as shown in Fig. 1).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lath and incorporated the teachings of said other end emerges onto a face opposite to the visible face, such as alternatively taught or suggested by Lath, in order to provide a desired ascetic appeal to the device (i.e. by concealing the light source(s) from view from the visible side), and/or reduce the width of the device (i.e. by placing the light sources on the bottom of the element instead of the sides).
Regarding 6, Lath does not explicitly teach, in the embodiment of Fig. 7, said other end of the optical fiber is coupled to the light sourcevia a waveguide.  
Lath alternatively teaches or suggests, in the embodiment of paragraph [0023], said other end of the optical fiber is coupled to the light source
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lath and incorporated the teachings of said other end of the optical fiber is coupled to the light source
Regarding 7, Lath teaches or suggests (Fig. 7) the at least two pluralities of optical fibers (34) form decorations on the visible face of the element (i.e. a decoration formed by a pattern of the collection of ends of the optical fiber, also see paragraphs [0039]-[0040] of the element 30).  
Regarding 8, Lath teaches or suggests (Fig. 7) the decorative item comprises at least two light sources (either of the plural light sources forming an individual group of 32 on a side of 30, or the two light source groups at opposing ends of 30, as shown in Fig. 7) respectively intended during use to form on the visible face of the element decorations that differ from each other in shape (each of the fiber ends of collections of fiber ends of fibers 34, on each half of the substrate 30, respectively form differing shapes from one another, or shapes with at least different spacing. Alternatively or additionally, each half of 30 forms an opposite shape with fiber ends to that shown from the other half on said visible surface, thus, the visible face has at least two light sources that form different shapes of decorations on said visible surface) or in colour (paragraphs [0022] and [0024]).  
Regarding 9, Lath teaches or suggests (Fig. 7) each optical fiber (34) of one of the at least two pluralities of optical fibers (the two groups 34, as shown in Fig. 7) is oriented in a direction substantially perpendicular to the visible face of the element (i.e. at least each end of each fiber 34 coupled to said visible face of 30 is orientated in a direction substantially perpendicular to said visible face, i.e. perpendicular thereto, in the region coupling to said visible face, as shown in Fig. 7).  
Regarding 10, Lath teaches or suggests (Fig. 7) each optical fiber (34) of one of the at least two pluralities of optical fibers (the two groups 34, as shown in Fig. 7) is oriented at an angle of less than 900 with respect to a direction substantially perpendicular to the visible face of the element (at least for the region between the end of the fibers 34 coupled to said visible face, and the end of the fibers 34 coupled with said light source 32, a portion of each fiber is orientated at an angle of less than 900 with respect to a direction substantially perpendicular to the visible face of the element 30, as shown in Fig. 7).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lath, in view of Misaras, as applied to claim 2 above, and in further view of Chen (US 2014/0160792 A1).
Regarding 5, neither Lath nor Misaras explicitly teach explicitly teach that said other end of the optical fiber is directly connected to the light source.  
Chen teaches or suggests (Figs. 1-2) an end (31) of the optical fiber (30a) is directly connected to the light source (light source 10, as shown in Figs. 1-2, and as described in paragraph [0013]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lath and incorporated the teachings of said other end of the optical fiber is directly connected to the light source, such as taught or suggested by Chen, in order to improve the coupling of light from the light source.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lath, in view of Misaras, as applied to claim 1 above, and in further view of Garay et al. (US 6,183,099 B1, herein referred to as: Garay).
Regarding claims 11 and 12, neither Lath nor Misaras explicitly teach that the element is an external component for watchmaking or jewelry chosen from a list including a case middle, a case back, a bezel, a pusher, a bracelet link, a dial, a hand and a dial index (as recited in claim 11), and wherein the element is the dial (as recited in claim 12).  
Garay teaches or suggests (Figs. 1-8) an element (30) is an external component for watchmaking (i.e. 30 collectively forms a backlight dial for watchmaking) chosen from a list including a dial, a hand and a dial index (as shown in Figs. 3-8, 30 forms a dial, wherein a hand is inserted through 52 of hands 13 and 14 of timepiece 10), and wherein the element is the dial (30 forms a dial, as an external component to be inserted into a watch bezel in watchmaking).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lath and incorporated the teachings of the element is an external component for watchmaking or jewelry chosen from the list including a case middle, a case back, a bezel, a pusher, a bracelet link, a dial, a hand and a dial index (as recited in claim 11), and wherein the element is the dial (as recited in claim 12), such as taught or suggested by Garay, in order to improve, or otherwise increase the utility of the device (i.e. by providing an embodiment for which the device can be used to illuminate or otherwise decorate a watch dial), and/or improve the appearance of the device (i.e. by concealing the light source from direct view of an observer on the visible side).

Response to Arguments
Applicant's arguments filed 01 June 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Garay failed to disclose, teach, or suggest “…a dial with a light source arranged directly underneath the dial…,” page 8 of the above-cited remarks, the Examiner respectfully disagrees. In the instant case, while additional layers are shown underneath the dial, said additional layers as not disposed between said dial and said light source. As shown in Figs. 3-4 of Garay, holes are formed in the additional layers, such that the light source 40 is disposed directly below dial 32, and on a periphery thereof, as shown in Fig. 4. Therefore, Garay reasonably teaches a dial with a light source arranged directly underneath the dial.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see US 2015/0370007 A1, to Wells, pertinent to the formation of varying shaped patterns on an element using optical fibers. Additionally, please see attached form PTO-892 for additional pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Examiner, Art Unit 2875